DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Applicant's election with traverse of Group I was previously acknowledged. Election was made without traverse of the species: autism spectrum disorder. The requirement was still deemed proper and is therefore made FINAL.
Claims 13-16, 26-29, 37-46 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
In the reply filed 6/6/22, Applicants amended claims 1, 9-12, 18, 21-25 and 36 were amended. Claims 2-3, 5-8 and 19-20 have been cancelled. 
Claims 1, 9-12, 17-18, 21-28 and 30-36 read on the elected Group I and elected species and are under consideration. 

Claim Rejections – Withdrawn
The rejection of claims 7-9, 12-13 and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to amendment of the claims. 
The rejection of claims 1-2 and 5-12  as being unpatentable over Hollander et al. (WO 2004/030524, cited on IDS) in view of Avanti et al. (The AAPS Journal 13, 284-290 (2011), cited on IDS) as evidenced by the Merriam-Webster dictionary (https://www.merriam-webster.com/dictionary/craniofacial accessed 11/29/21) is withdrawn due to Applicants arguments and amendment of the claims. 
	 
The rejection of claims 1-3, 5-8, 10-12, 17-25, and 30-36 under 35 U.S.C. 103 as being unpatentable over Leonard et al. (US 2012/0172304) in view of Mousain-Bosc et al. (“Improvement of neurobehavioral disorders in children supplemented with magnesium-Vitamin B6”; vol. 19(1) March 2006) as evidenced by the Merriam-Webster dictionary (https://www.merriam-webster.com/dictionary/craniofacial accessed 11/29/21) is withdrawn due to Applicants arguments and amendment of the claims. 

Response to Arguments
Applicant’s arguments, filed 6/6/22 with respect to the 103 rejections above have been fully considered and are persuasive and the rejections withdrawn.   

Claim Objections-Withdrawn
The objection to claims 8-9, 12, 17, 25 and 30 under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim is withdrawn due to cancellation or amendment of the claims. 

Claim Rejections - 35 USC § 112-NEW
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 1, 9-12, 17-18, 21-25 and 30-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for autism spectrum disorder does not reasonably provide enablement for treatment of a social anxiety disorder, an obsessive-compulsive disorder, a social communication disorder, a neurodevelopmental disorder, Prader-Willi syndrome, Timothy syndrome, Fragile-X syndrome, Rett syndrome, Williams syndrome or an attention deficit hyperactivity disorder. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
As stated in MPEP 2164.01(a), “there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”
The factors to be considered when determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, were described in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) as:
1. the nature of the invention;
2. the breadth of the claims;
3. the state of the prior art;
4. the relative skill of those in the art;
5. the predictability or unpredictability of the art;
6. the amount of direction or guidance presented [by the inventor];
7. the presence or absence of working examples; and
8. the quantity of experimentation necessary [to make and/or use the invention.

(1) The Nature of the Invention
Claim 1 is directed to a method for treating autism spectrum disorder, a social anxiety disorder, an obsessive-compulsive disorder, a social communication disorder, a neurodevelopmental disorder, Prader-Willi syndrome, Timothy syndrome, Fragile-X syndrome, Rett syndrome, Williams syndrome or an attention deficit hyperactivity disorder comprising administering an oxytocin peptide and magnesium ions.

 (2) The Breadth of the claims
The claims will be given its broadest reasonable interpretation. The applicable rule for interpreting the claims is that “each claim must be separately analyzed and given its broadest reasonable interpretation in light of and consistent with the written description.” See MPEP 2163(II)(1), citing In re Morris, 127 F.3d 1048, 1053-1054; 44 USPQ2d 1023, 1027 (Fed. Cir. 1997).  In view of this rule, Claim 1 is drawn to treatment of an obsessive-compulsive disorder, a social communication disorder, all neurodevelopmental disorders, Prader-Willi syndrome, Timothy syndrome, Fragile-X syndrome, Rett syndrome, Williams syndrome and attention deficit hyperactivity disorder with a combination of oxytocin and magnesium ions. 
 (3) The state of the prior art
The instant application is enabling for treatment of autism spectrum disorder. Hollander et al. (WO 2004/030524, cited on IDS) teach administration of 10 U/ml of oxytocin for treatment autism spectrum disorder (1st para., p. 4).
However, the art is not enabling for treatment of a social anxiety disorder, an obsessive-compulsive disorder, a social communication disorder, all neurodevelopmental disorders, Prader-Willi syndrome, Timothy syndrome, Fragile-X syndrome, Rett syndrome, Williams syndrome or an attention deficit hyperactivity disorder. Furthermore, the claimed disorders are complex disorders alone that can also be symptoms of other diseases/disorders as well. For example, social communication disorder can be a symptom of autism and traumatic brain injury. 
For example, with respect to Williams syndrome, according to the National Institute of Neurological Disorders and Stroke (https://www.ninds.nih.gov/health-information/disorders/williams-syndrome accessed 7/29/22), there is no cure of standard treatment course for treatment of Williams syndrome because it is uncommon and complex. The NINDS teaches that multidisciplinary clinics have been established and treatments are based on an individual’s particular symptoms. NINDS further teach that people with Williams syndrome require regular cardiovascular monitoring for potential medical problems, such as narrowing of blood vessels, high BP and heart failure (Treatment para.). There was no art found that administering oxytocin and/or magnesium could treat Williams syndrome.  
 Intellectual Disability is a neurodevelopmental disorder. According to teaches the most common causes of an intellectual disability are genetic conditions (Fragile X , Downs syndrome), pregnancy related complications (malnutrition, drug or alcohol use, infections, pre-eclampsia), problems during childbirth , infections (meningitis, measles, whooping) and injury (oxygen deprivation). The symptoms of intellectual disability vary from person to person and can manifest at different developmental stages. Therefore, intellectual disability manifests at different stages, the causes can vary greatly and the pathophysiology varies from patient to patient. Importantly, there is no one treatment known in the art for treatment of an intellectual disability. Furthermore, it is unlikely that treatment  with oxytocin would treat intellectual disability.
Therefore, the state of the art at the time of the application is that the etiology and treatment of the disorders of claim 1 are not well understood and therapy is challenging and complex.  Adding to the complexity are the many different disorders encompassed by claim 1.   

(4) The relative skill of those in the art

MPEP 2141.03 states (in part)” A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) (disagreeing with the examiner’s definition of one of ordinary skill in the art (i.e. a doctorate level engineer or scientist working at least 40 hours per week in semiconductor research or development), and finding that the hypothetical person is not definable by way of credentials, and that the evidence in the application did not support the conclusion that such a person would require a doctorate or equivalent knowledge in science or engineering).  In the instant case, the skill in the art high with respect to physicians and scientists. The level of skill in the art (physicians and scientists) would be high.

(5) The predictability or unpredictability of the art
It is noted that pharmaceutical and biological art is generally unpredictable, requiring each embodiment to be individually assessed for physiological activity.  Furthermore, the claimed disorders are different disorders with distinct etiologies and pathologies.   Importantly, it is known in the art that there is not a clear understanding of the origins and pathophysiology of many of the disorders of claim 1. Given this fact, historically the development of new drugs has been difficult and time-consuming. 
Adding to the unpredictability is that many treatment options may show promise in animal models, but may fail to show therapeutic improvement in clinical trials.  There is no absolute predictability, even in view of the high level of skill in the art.
Thus, for treatment of the disorders of claim 1, the possibilities are vast. Each disorder manifests differently, and it would be highly unpredictable given the art and the breadth of the claims to determine if oxytocin and magnesium ions can treat all the disorders of claim 1.  

(6) The amount of direction or guidance presented (by the inventor) and (7) The presence or absence of working examples
The applicant did not provide sufficient guidance or direction regarding the potential oxytocin and magnesium for reducing social anxiety. Example 3A discloses intranasal administration of 10 µg oxytocin and 12% magnesium citrate  (molar ratio 1:1127) to rats placed into a radial arm maze and their anxiety was assessed. However, it is unclear if the results are statistically significant. 
Importantly, Fig. 3B discloses rats treated with oxytocin and magnesium at a molar ratio of 1:563 had greater anxiety than animals treated with magnesium alone or oxytocin alone. Therefore, Applicants own specification discloses that ratios of oxytocin and magnesium ions within the claimed range did not have the claimed effect. 
The instant specification discloses that the concentration/ratio of the oxytocin and magnesium ions is important for the effect. The examples in the specification disclose 10-16 µg of oxytocin or 12-24 IU of oxytocin. There was no disclosure of low concentrations (i.e. 0.5 µg of oxytocin) of the high range of 2 mg. 
The applicant provides little in way of direction or guidance regarding treating the other disorders of claim 1. There was no disclosure of treatment of animal models of Rett’s syndrome, Fragile X, an intellectual disorder etc. The instant specification highlights the unpredictability in the art and it would be highly unlikely and require undue experimentation to determine if the claimed composition could treat all the disorders encompassed by claim 1. 

 (8) The quantity of experimentation necessary (to make and/or use the invention)
Owing to the factors listed above, especially in points 6 and 7, the amount of experimentation needed will be extensive in view of the lack of guidance by the inventor. 
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.
The instant breadth of the claim is broader than the disclosure. In conclusion, the instant application is enabled for the treatment of autism spectrum disorder with 10 IU/ml of oxytocin and magnesium ions, but is not enabled for treatment of a social anxiety disorder, an obsessive-compulsive disorder, a social communication disorder, a neurodevelopmental disorder, Prader-Willi syndrome, Timothy syndrome, Fragile-X syndrome, Rett syndrome, Williams syndrome or an attention deficit hyperactivity disorder.





Conclusion
	No claims are allowed. 

 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA L MARTINEZ/Examiner, Art Unit 1654